103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold D. HOUSE;  Deborah S. House, Plaintiffs-Appellants,v.AIKEN COUNTY NATIONAL BANK;  Wade Brodie;  Gordon Parrott;Ted Morton;  L.O. Benton;  Harold D. Enloe;  MichaelLaughlin;  David Lock;  Stanley Jackson;  Richard VonBeudingen;  Gary Milner, Defendants-Appellees.
No. 96-1544.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 18, 1996.

Harold D. House, Deborah S. House, Appellants Pro Se.  James Rezner Barber, III, TODD & BARBER, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order granting Appellees' motion for summary judgment without prejudice to Appellants' right to seek further appropriate relief.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  House v. Aiken County Nat'l Bank, No. CA-94-1560-1-6BC (D.S.C. Feb. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.